United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2279
                                   ___________

Wilson Smith,                          *
                                       *
           Plaintiff - Appellant,      *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Missouri.
Archer Management Services, Inc.,      *
                                       * [UNPUBLISHED]
           Defendant - Appellee.       *
                                  ___________

                             Submitted: April 11, 2005
                                Filed: April 20, 2005
                                 ___________

Before MURPHY, BRIGHT, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Wilson Smith sued his former employer Archer Management Services, Inc.
(Archer) under 42 U.S.C. § 1981, alleging racial discrimination, discrimination in
discipline, retaliation, and wrongful discharge. Archer moved to dismiss or
alternatively to compel arbitration based on an arbitration agreement in the employee
handbook. The district court1 granted the motion over Smith's objection and
dismissed the case with prejudice, concluding that the arbitration agreement was valid
and applied to Smith's claims. Smith appeals.

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
      At the start of Smith's employment, Archer held an informational meeting to
introduce new employees to its policies and procedures. Archer's employee
handbook was distributed at the meeting, and Smith signed the handbook's
"Acknowledgment and Receipt" form stating that it was his responsibility to read and
abide by its contents. The handbook includes a section requiring the employee and
Archer to submit all employment disputes to binding arbitration. This arbitration
clause follows the bold heading "Dispute Resolution Policy" at the top of the page
and comprises two pages of the handbook.

       Smith argued in the district court that the arbitration agreement was invalid and
unenforceable because he entered into it under duress and because it was
unconscionable. He now contends that the court erred by finding an enforceable
agreement to arbitrate in the employee handbook when Missouri law does not
consider employee handbooks to be contracts. Johnson v. McDonnell Douglas Corp.,
745 S.W.2d 661, 662-63 (Mo. 1988). If his claims are determined to be covered by
a valid arbitration agreement, Smith asks this court to reverse and remand with
instructions to stay the proceedings pending the outcome of arbitration.

       Archer argues that Smith did not raise his handbook argument in the district
court and that it is not preserved for appeal. It contends that an agreement to arbitrate
which is contained in a handbook is severable and enforceable under Missouri law,
Patterson v. Tenet Healthcare, 113 F.3d 832, 835 (8th Cir. 1997), and the validity of
an arbitration agreement is considered separately from the validity of the overall
contract. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403-04
(1967). Archer adds that the agreement is not unconscionable or the product of
duress.

       Smith’s only argument on appeal is that the arbitration agreement is
unenforceable because it was contained in an employee handbook. He did not raise
this argument in the district court, however, and he may not raise it for the first time

                                          -2-
on appeal. Gregory v. Honeywell, Inc., 835 F.2d 181, 184 (8th Cir. 1987). We have
examined Smith’s earlier arguments and conclude that they do not show reversible
error.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                       -3-